Exhibit 10.30

 

AMENDMENT 2008-1

 

TO THE

 

FARMER BROS. CO. AMENDED AND RESTATED

EMPLOYEE STOCK OWNERSHIP PLAN

 

This Amendment is hereby made and entered into this 15th day of December, 2008,
by Farmer Bros. Co. (the “Employer”).

 

WHEREAS, the Employer adopted the Farmer Bros. Co. Amended and Restated Employee
Stock Ownership Plan (the “Plan”), effective January 1, 2000; and

 

WHEREAS, Section 12.01 of the Plan allows the Employer the ability to amend the
Plan at any time; and

 

WHEREAS, the Employer desires to amend the Plan to comply with certain
provisions of the Pension Protection Act of 2006, as well as incorporate the
requirements under the final Treasury Regulations issued pursuant to section 415
of the Internal Revenue Code (the “Code”) in order to maintain the Plan’s
tax-qualified status under the Code.

 

NOW, THEREFORE, in consideration of the above premises, the Company hereby
amends the Plan in accordance with this Amendment 2008-1, effective as stated
herein:

 


1.     EFFECTIVE JANUARY 1, 2008, SECTION 1.11 OF THE PLAN IS AMENDED BY ADDING
THE FOLLOWING NEW LANGUAGE TO THE END OF EXISTING TEXT THEREOF:


 


“EFFECTIVE JANUARY 1, 2008, NOTWITHSTANDING THE PRECEDING, FOR PURPOSES OF THIS
SECTION 1.11, A PARTICIPANT’S COMPENSATION SHALL ALSO INCLUDE POST-SEVERANCE
COMPENSATION.  FOR PURPOSES OF THIS SECTION 1.11 AND THE PLAN, THE TERM
“POST-SEVERANCE COMPENSATION” MEANS THE FOLLOWING AMOUNTS PAID AFTER AN
EMPLOYEE’S TERMINATION DATE. TO THE EXTENT THAT SUCH AMOUNTS ARE PAID TO THE
EMPLOYEE BY THE LATER OF 2½ MONTHS AFTER THE EMPLOYEE’S TERMINATION DATE AND THE
END OF THE LIMITATION YEAR THAT INCLUDES THE EMPLOYEE’S TERMINATION DATE,
POST-SEVERANCE COMPENSATION INCLUDES THE PAYMENT OF REGULAR COMPENSATION FOR
SERVICES DURING THE EMPLOYEE’S REGULAR WORKING HOURS, OR COMPENSATION FOR
SERVICES OUTSIDE THE EMPLOYEE’S REGULAR WORKING HOURS (SUCH AS OVERTIME OR SHIFT
DIFFERENTIAL), COMMISSIONS, BONUSES, OR OTHER SIMILAR PAYMENTS, PROVIDED THAT
THE PAYMENT WOULD HAVE BEEN PAID TO THE EMPLOYEE PRIOR TO A TERMINATION DATE IF
THE EMPLOYEE HAD CONTINUED IN EMPLOYMENT WITH THE EMPLOYER.  SUCH COMPENSATION
SHALL BE INCLUDED DURING THE PLAN YEAR IN WHICH THE POST-SEVERANCE COMPENSATION
IS PAID AND NOT ACCRUED.”


 


2.     EFFECTIVE JANUARY 1, 2008, SECTION 3.03(C) OF THE PLAN IS AMENDED BY
ADDING THE FOLLOWING NEW LANGUAGE TO THE END OF EXISTING TEXT THEREOF:


 

“Effective January 1, 2008, notwithstanding the preceding, for purposes of this
Section 3.03, a Participant’s remuneration shall also include Post-Severance
Compensation.  For purposes of this Section 3.03 and the Plan, the term
“Post-Severance Compensation” means the following amounts paid after an
Employee’s termination date. To the extent that such amounts are paid to the
Employee by the later of 2½ months after the Employee’s termination date and the
end of the Limitation Year that includes the Employee’s termination date,
Post-Severance Compensation includes the payment of regular compensation for
services during the Employee’s regular working hours, or compensation for
services outside the Employee’s regular working hours (such as

 

--------------------------------------------------------------------------------


 

overtime or shift differential), commissions, bonuses, or other similar
payments, provided that the payment would have been paid to the Employee prior
to a termination date if the Employee had continued in employment with the
Employer. Such remuneration shall be included during the Limitation Year in
which the Post-Severance Compensation is paid and not accrued.”

 


3.     EFFECTIVE JANUARY 1, 2008, SECTION 3.03(B) OF THE PLAN IS AMENDED BY
ADDING THE FOLLOWING NEW LANGUAGE TO THE END OF EXISTING TEXT THEREOF:


 


“ANNUAL ADDITIONS FOR PURPOSES OF CODE SECTION 415 SHALL NOT INCLUDE RESTORATIVE
PAYMENTS. A RESTORATIVE PAYMENT IS A PAYMENT MADE TO RESTORE LOSSES TO A PLAN
RESULTING FROM ACTIONS BY A FIDUCIARY FOR WHICH THERE IS REASONABLE RISK OF
LIABILITY FOR BREACH OF A FIDUCIARY DUTY UNDER ERISA OR UNDER OTHER APPLICABLE
FEDERAL OR STATE LAW, WHERE PARTICIPANTS WHO ARE SIMILARLY SITUATED ARE TREATED
SIMILARLY WITH RESPECT TO THE PAYMENTS. GENERALLY, PAYMENTS ARE RESTORATIVE
PAYMENTS ONLY IF THE PAYMENTS ARE MADE IN ORDER TO RESTORE SOME OR ALL OF THE
PLAN’S LOSSES DUE TO AN ACTION (OR A FAILURE TO ACT) THAT CREATES A REASONABLE
RISK OF LIABILITY FOR SUCH A BREACH OF FIDUCIARY DUTY (OTHER THAN A BREACH OF
FIDUCIARY DUTY ARISING FROM FAILURE TO REMIT CONTRIBUTIONS TO THE PLAN). THIS
INCLUDES PAYMENTS TO THE PLAN MADE PURSUANT TO A DEPARTMENT OF LABOR ORDER, THE
DEPARTMENT OF LABOR’S VOLUNTARY FIDUCIARY CORRECTION PROGRAM, OR A
COURT-APPROVED SETTLEMENT, TO RESTORE LOSSES TO THE PLAN ON ACCOUNT OF THE
BREACH OF FIDUCIARY DUTY (OTHER THAN A BREACH OF FIDUCIARY DUTY ARISING FROM
FAILURE TO REMIT CONTRIBUTIONS TO THE PLAN). PAYMENTS MADE TO THE PLAN TO MAKE
UP FOR LOSSES DUE MERELY TO MARKET FLUCTUATIONS AND OTHER PAYMENTS THAT ARE NOT
MADE ON ACCOUNT OF A REASONABLE RISK OF LIABILITY FOR BREACH OF A FIDUCIARY DUTY
UNDER ERISA ARE NOT RESTORATIVE PAYMENTS AND GENERALLY CONSTITUTE CONTRIBUTIONS
THAT ARE CONSIDERED ANNUAL ADDITIONS.


 


ANNUAL ADDITIONS FOR PURPOSES OF CODE SECTION 415 OF THE CODE SHALL NOT INCLUDE:
(1) THE DIRECT TRANSFER OF A BENEFIT OR EMPLOYEE CONTRIBUTIONS FROM A QUALIFIED
PLAN TO THIS PLAN; (2) ROLLOVER CONTRIBUTIONS (AS DESCRIBED IN CODE SECTIONS
401(A)(31), 402(C)(1), 403(A)(4), 403(B)(8), 408(D)(3), AND 457(E)(16));
(3) REPAYMENTS OF LOANS MADE TO A PARTICIPANT FROM THE PLAN; AND (4) REPAYMENTS
OF AMOUNTS DESCRIBED IN CODE SECTION 411(A)(7)(B) (IN ACCORDANCE WITH CODE
SECTIONS 411(A)(7)(C)) AND 411(A)(3)(D) OR REPAYMENT OF CONTRIBUTIONS TO A
GOVERNMENTAL PLAN (AS DEFINED IN CODE SECTION 414(D) ) AS DESCRIBED IN CODE
SECTION 415(K)(3), AS WELL AS EMPLOYER RESTORATIONS OF BENEFITS THAT ARE
REQUIRED PURSUANT TO SUCH REPAYMENTS.


 


NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE CONTRARY, ANNUAL ADDITIONS
SHALL BE DETERMINED CONSISTENT WITH CODE SECTION 415 AND THE REGULATIONS
PROMULGATED THEREUNDER.”


 


4.     EFFECTIVE JANUARY 1, 2008, SECTION 3.03(E) OF THE PLAN IS AMENDED BY
ADDING THE FOLLOWING NEW LANGUAGE TO THE END OF EXISTING TEXT THEREOF:


 


“NOTWITHSTANDING THE PRECEDING, IF FOR ANY LIMITATION YEAR THE ANNUAL ADDITIONS
ALLOCATED TO A PARTICIPANT’S ACCOUNT EXCEEDS THE MAXIMUM PERMISSIBLE AMOUNT AS
SET FORTH IN SECTION 8.1, THEN SUCH EXCESSIVE ANNUAL ADDITIONS SHALL BE
CORRECTED AS ALLOWED UNDER APPLICABLE

 

--------------------------------------------------------------------------------


 


GUIDANCE, INCLUDING THE EMPLOYEE PLANS COMPLIANCE RESOLUTION SYSTEM (“EPCRS”)
THAT IS ISSUED BY THE INTERNAL REVENUE SERVICE.”


 


5.     EFFECTIVE JANUARY 1, 2008, SECTION 3.03(D) OF THE PLAN IS AMENDED BY
ADDING THE FOLLOWING NEW LANGUAGE TO THE END OF EXISTING TEXT THEREOF:


 

“The Employer may contribute under another Related Defined Contribution Plan in
addition to its contributions under this Plan.  If the Administrator allocated
an excess amount to an Account on a date which coincides with an allocation of
the other Related Defined Contribution Plan, the Administrator will attribute
the total excess amount allocated as of such date to any other qualified plan
maintained by the Employer unless the Administrator determines otherwise or
applicable law prohibits such allocation to the other qualified plan maintained
by the Employer.  For purposes of applying the limitations that are applicable
to a Participant for a particular Limitation Year under the provisions of this
Section and Code Section 415(c), the Employer shall aggregate all Related
Defined Contribution Plan in accordance with the requirements set forth in
Section 1.415(f)-1 of the Regulations. “

 


6.     EFFECTIVE JANUARY 1, 2008, SECTION 7.10 OF THE PLAN IS AMENDED BY ADDING
THE FOLLOWING NEW LANGUAGE TO THE END OF EXISTING TEXT THEREOF:


 


“(I)          EFFECTIVE JANUARY 1, 2007, THE TERM “ELIGIBLE ROLLOVER
DISTRIBUTION” MEANS ANY DISTRIBUTION, OTHER THAN A DISTRIBUTION DESCRIBED IN
SECTION 7.10(A), OF ALL OR ANY PORTION OF THE BALANCE TO THE CREDIT OF:


 


(A)          AN ELIGIBLE DISTRIBUTEE, OR


 


(B)           SUBJECT TO SECTION 7.10(A), A BENEFICIARY WHO IS NOT THE SURVIVING
SPOUSE OF THE PARTICIPANT, IF THE DISTRIBUTION IS MADE IN ACCORDANCE WITH CODE
SECTION 402(C)(11).


 


(II)           NOTWITHSTANDING SECTION 7.10(A), THE TERM “ELIGIBLE ROLLOVER
DISTRIBUTION” DOES NOT INCLUDE:


 


(A)  ANY DISTRIBUTION THAT IS ONE OF A SERIES OF SUBSTANTIALLY EQUAL PERIODIC
PAYMENTS (NOT LESS FREQUENTLY THAN ANNUALLY) MADE FOR:


 


(1)           THE LIFE (OR LIFE EXPECTANCY) OF THE ELIGIBLE DISTRIBUTEE OR A
NONSPOUSE BENEFICIARY, OR THE JOINT LIVES (OR JOINT LIFE EXPECTANCIES) OF THE
ELIGIBLE DISTRIBUTEE AND THE ELIGIBLE DISTRIBUTEE’S BENEFICIARY; OR


 


(2)           A SPECIFIED PERIOD OF TEN (10) YEARS OR MORE;


 


(B)  ANY DISTRIBUTION TO THE EXTENT SUCH DISTRIBUTION IS REQUIRED UNDER CODE
SECTION 401(A)(9); OR


 


(C)  ANY HARDSHIP DISTRIBUTION FROM ANY QUALIFIED PLAN.


 


A PORTION OF A DISTRIBUTION SHALL NOT FAIL TO BE AN ELIGIBLE ROLLOVER
DISTRIBUTION MERELY BECAUSE THE PORTION CONSISTS OF AFTER-TAX EMPLOYEE
CONTRIBUTIONS WHICH ARE NOT INCLUDIBLE IN GROSS INCOME.  HOWEVER, SUCH

 

--------------------------------------------------------------------------------


 


PORTION MAY BE TRANSFERRED ONLY TO AN INDIVIDUAL RETIREMENT ACCOUNT OR ANNUITY
DESCRIBED IN CODE SECTION 408(A) OR (B) OR TO A QUALIFIED DEFINED CONTRIBUTION
PLAN DESCRIBED IN CODE SECTION 401(A) OR 403(A) OF THE CODE OR TO AN ANNUITY
CONTRACT DESCRIBED IN CODE SECTION 403(B)  THAT AGREES TO SEPARATELY ACCOUNT FOR
AMOUNTS SO TRANSFERRED, INCLUDING SEPARATELY ACCOUNTING FOR THE PORTION OF SUCH
DISTRIBUTION WHICH IS INCLUDIBLE IN GROSS INCOME AND THE PORTION OF SUCH
DISTRIBUTION WHICH IS NOT SO INCLUDIBLE.”


 


7.     EFFECTIVE JANUARY 1, 2008, SECTION 7.10(B) OF THE PLAN IS AMENDED BY
ADDING THE FOLLOWING NEW LANGUAGE TO THE END OF EXISTING TEXT THEREOF:


 


“(I)          EFFECTIVE JANUARY 1, 2008, THE TERM “ELIGIBLE RETIREMENT PLAN”
MEANS ANY OF THE FOLLOWING THAT ACCEPTS AN ELIGIBLE ROLLOVER DISTRIBUTION: (I) 
AN INDIVIDUAL RETIREMENT ACCOUNT DESCRIBED IN CODE SECTION 408(A); (II)  AN
INDIVIDUAL RETIREMENT ANNUITY DESCRIBED IN CODE SECTION 408(B) (OTHER THAN AN
ENDOWMENT CONTRACT); (III) A QUALIFIED PLAN DESCRIBED IN CODE SECTION 401(A);
(IV)  AN ANNUITY PLAN DESCRIBED IN CODE SECTION 403(A); (V)  AN ANNUITY CONTRACT
DESCRIBED IN CODE SECTION 403(B); (VI)  AN ELIGIBLE DEFERRED COMPENSATION PLAN
DESCRIBED IN CODE SECTION 457(B) WHICH IS MAINTAINED BY AN ELIGIBLE EMPLOYER
DESCRIBED IN CODE SECTION 457(B) AND WHICH AGREES TO SEPARATELY ACCOUNT FOR
AMOUNTS TRANSFERRED INTO SUCH PLAN FROM THIS PLAN; OR (VII) EFFECTIVE FOR
DISTRIBUTIONS MADE AFTER DECEMBER 31, 2007, A ROTH IRA DESCRIBED IN SECTION 408A
OF THE CODE.


 

(ii)           Notwithstanding anything contained herein to the contrary, in the
case of an Eligible Rollover Distribution to a Beneficiary who is not the
Participant’s surviving spouse or a spouse or former spouse who is an Alternate
Payee under a qualified domestic relations order, as defined in Code
Section 414(p), an Eligible Retirement Plan only means (i)  an individual
retirement account described in Code Section 408(a); or (ii)  an individual
retirement annuity described in Code Section 408(b) (other than an endowment
contract), either of which is established for the purpose of receiving the
distribution on behalf of such individual as a  Beneficiary of the Participant.”

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed as of
the date first written above.

 

 

 

FARMER BROS. CO.

 

 

 

 

 

/S/ JOHN E. SIMMONS

 

 

 

By:

John E. Simmons

 

 

(Print Name)

 

 

 

Treasurer

 

Title

 

--------------------------------------------------------------------------------